Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art fails to teach the use of “a retro collective unit comprising: a retro collective mirror and at least one phot detector” within a portable hand-held miniature vein enhancing device, as claimed.
In this regard, it is noted that the claim term “a retro collective mirror”, read in light of the specification, is defined as follows:
“A retro collective mirror has a field of view corresponding to the array of lasers…” and “A retro collective mirror is inherently larger than a mirror that simply moves the beam…” (see page 25, line 485 – page 26, line 496).

The use of this type of mirror allows “for a large light collection area. However due to inertia, as the mirror is made larger, it can no longer be moved as fast as needed for a single laser. This arrangement of multiple lasers allows the system to eliminate the fast moving mirror” and “has a significantly improved signal to noise ratio since it is only receiving signal input at any given time directly in a line of sight with the lasers, thereby minimizing the effect of ambient light and other noise sources” (see same section of the specification as quoted in the previous paragraph).

This definition of “a retro collective mirror” is (e.g., “has a field of view corresponding to the array of lasers” and “inherently larger than a mirror that simply moves the beam”) is the not in accordance with the plain meaning of this term.  As evidenced by US Patent No. 5,966,230 to Swartz et al. (see column 6, lines 47-67):
FIGS. 10A and 10B show a top and side view, respectively, of a retro-collective micro-machined mirror 135. Retro-collective micro-machined mirror 135 can be implemented in place of scan module 118 or 119 in any of the embodiments of the present invention. Mirror 136 is mounted in the center of detector 120, which is suspended by hinges 138. Mirror 136 and detector 120 are rotated along hinges 138 by electrostatic actuation as described above, causing a laser beam incident to mirror 136 to scan a target. Detector 120 detects a reflection of the scanned beam from the target. 
Retro-collective micro-machined mirror 135 minimizes the amount of space required in a scanner by eliminating the need for a separate detector and scan mirror. Further, detector 120 in the retro-collective micro-machined mirror 135 detects reflected light more effectively than a stationary detector because detector 120 is always rotated to face the scanned target, thus allowing detector 120 to receive more dispersed light reflected from the target. This also reduces noise (i.e. light not reflected from the target) detected by detector 120. 

As illustrated in Figure 10A and 10B of Swartz and as defined by the above sections of Swartz’s disclosure, a retro-collective mirror in this sense does not have “a field of view corresponding to [an] array of lasers”, nor is it “inherently larger than a mirror that simply moves the beam” (since it is simply a mirror that moves the beam but is physically connected to the detector at the center of the detector).
Additionally evidence is provided by Barkan et al. (US Patent  6,971,579), which describes bar code scanners and states (see column 2, lines 30-43):
Readers using both types of scan generators are generally built with retro-collective optics, in which light scattered off the symbol travels back down the same incoming path as the outgoing path of the laser beam until the scattered light is intercepted by the collection optics, which is operative for separating the outgoing and incoming paths, and for directing and concentrating the scattered light onto a photodetector, typically a photodiode. It is important that sufficient scattered light be collected to create a useable signal from the photodetector so that all of the mirrors in the incoming path need to be made sufficiently large to collect enough light. The scan mirror is also in the optical path and, hence, it must also be sufficiently large.

Barkan defines retro-collective optics as meaning optics used such that “light scattered off the [target] travels back down the same incoming path as the outgoing path of the laser beam until the scattered light is intercepted by the collection optics, which is operative for separating the outgoing and incoming paths, and for directing and concentrating the scattered light onto a photodetector.”

Therefore, the ordinary meaning of retro-collective optics, or a retro-collective mirror, as it is described by Barkan is supported by that of Swartz (e.g., “light scattered off the [target] travels back down the same incoming path as the outgoing path of the laser beam until the scattered light is intercepted by the collection optics, which is operative for separating the outgoing and incoming paths, and for directing and concentrating the scattered light onto a photodetector.”).  In Swartz, the mirror resides as the center of the detector, and therefore this arrangement prevents the need for “the collection optics, which is operative for separating the outgoing and incoming paths, and e.g., “has a field of view corresponding to the array of lasers” and “inherently larger than a mirror that simply moves the beam”).

“Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms” (see MPEP 2173.05(a)).  “When the specification states the meaning that a term in the claim is intended to have, the claim is examined using that meaning, in order to achieve a complete exploration of the applicant’s invention and its relation to the prior art” (see MPEP 2173.05(a)).
As such, the claim term “a retro collective mirror” is interpreted to mean as it is defined by the specification in this application, as opposed to the plain meaning of the term in the art.  That is, “A retro collective mirror has a field of view corresponding to the array of lasers…” and “A retro collective mirror is inherently larger than a mirror that simply moves the beam…” (see page 25, line 485 – page 26, line 496).

With respect to the arguments provided by the Applicant on pages 11-16 of the remarks dated January 26, 2021, the examiner does not find these arguments persuasive.  Nonetheless, the amendments to the claims and the claim terms read in light of the specification are allowable, as described in the preceding pages of this correspondence.
The previous objection to the drawings are herein withdrawn in light of the arguments provided on pages 7-9 of the remarks.  The objection to the specification is herein withdrawn in light of the amendments therein.  The rejection under 35 USC 112(b) is herein withdrawn in light of the amendments to claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M KISH/Primary Examiner, Art Unit 3799